Citation Nr: 1814550	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-24 658	)	DATE
	)
	)

On appeal from the
 Department of Veterans Affairs Regional Office in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He was provided a VA audiological examination in June 2011 to determine the likely etiology of any current hearing loss disability.  The VA examiner opined that it is at least as likely as not that any current hearing loss the Veteran may have is related to his military service.  However, audiometric and speech recognition testing conducted at the examination did not reveal a hearing loss disability for VA purposes, as defined in 38 C.F.R. § 3.385 (2017).

At the August 2017 Board hearing, the Veteran testified that his hearing has worsened since the June 2011 VA examination.  The Veteran's VA treatment records show that he has been seen for audiological consultations multiple times during the appeal period.  The treatment notes for those consultations indicate that the Veteran has mild sensorineural hearing loss in both ears.  However, they do not include audiometric testing results or word recognition testing results sufficient to determine whether the Veteran has a current hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Given the Veteran's testimony at the August 2017 Board hearing and the VA treatment records reflecting that the Veteran has mild bilateral hearing loss, the Board finds that this matter should be remanded so that the Veteran may be provided another VA examination to determine whether the Veteran now has a bilateral hearing loss disability for VA purposes.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine whether the Veteran has a current hearing loss disability for VA purposes.  Provide a copy of this remand and the record to the examiner for review.  The examination must include audiometric testing with auditory thresholds measured at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC Test for both ears.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

